ORDER

PER CURIAM.
Patrick Thornton (“Husband”) appeals from the judgment of the trial court dissolving his marriage to Glenda Thornton (“Wife”), dividing marital property and debt, and awarding Wife temporary maintenance. Husband contends that the trial court erred in entering judgment because there is insufficient evidence to support its valuation of certain marital property, and that the unequal division of marital property constitutes an abuse of the trial court’s discretion. Husband also challenges the trial court’s judgment ordering Husband to pay temporary maintenance to Wife.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed *140facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(5).